DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.3

Claim 10 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chang et al. (US 2010/0140805 A1; hereinafter “Chang”).
Regarding Claim 10, Chang teaches a method comprising: forming an opening in a substrate (an opening in 110) (paragraph 26); depositing a first dielectric liner (126) in the opening and over and physically contacting a first side of the substrate (a frontside of 110) (paragraphs 26-27); forming a through-via (124) in the opening and over the first side of the substrate (paragraphs 26-27 with a description “the through-silicon vias 124 may extend from a top surface of the ILD layer 116”); forming a first dielectric layer (120) over the through-via (paragraph 25); removing a portion of the substrate on a second side of the substrate (a backside of 110) to expose the through-via, the second side being opposite the first side (fig. 2 and paragraph 30); etching at least a portion of the first dielectric liner (fig. 4 and paragraph 34); and forming a second dielectric liner (either 510 or a combination of 310 and 510) over and around the through-via, the second dielectric liner interposing the through-via and the first side of the substrate (fig. 5 and paragraphs 31-35, either 510 or the combination of 310 and 510  interposing a top portion of 124 and the frontside of 110).

Claim 10 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chang et al. (US 2010/0171197 A1; hereinafter “Chang 197”).
Regarding Claim 10, Chang 197 teaches a method comprising: forming an opening in a substrate (an opening in 110) (paragraph 26); depositing a first dielectric liner (126) in the opening and over and physically contacting a first side of the substrate (a frontside of 110) (paragraphs 26-27); forming a through-via (124) in the opening and over the first side of the substrate (paragraphs 26-27 with a description “the through-silicon vias 124 may extend from a top surface of the ILD layer 116”); forming a first dielectric layer (120) over the through-via (paragraph 25); removing a portion of the substrate on a second side of the substrate (a backside of 110) to expose the through-via, the second side being opposite the first side (fig. 2 and paragraph 30); etching at least a portion of the first dielectric liner (fig. 9 and paragraph 40); and forming a second dielectric liner (610) over and around the through-via, the second dielectric liner interposing the through-via and the first side of the substrate (fig. 6 and paragraphs 38, 610 interposing a top portion of 124 and the frontside of 110).

Claims 10-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chen (US 2010/0164117 A1).
Regarding Claim 10, Chen teaches a method comprising: forming an opening in a substrate (an opening in 110) (paragraph 22); depositing a first dielectric liner (126) in the opening and over and physically contacting a first side of the substrate (a frontside of 110) (paragraph 22); forming a through-via (124) in the opening and over the first side of the substrate (fig. 1 and paragraph 22); forming a first dielectric layer (130) over the through-via (paragraph 23); removing a portion of the substrate on a second side of the substrate (a backside of 110) to expose the through-via, the second side being opposite the first side (fig. 2 and paragraph 28); etching at least a portion of the first dielectric liner (fig. 3 and paragraph 29); and forming a second dielectric liner (either 310 or 410) over and around the through-via, the second dielectric liner interposing the through-via and the first side of the substrate (fig. 4 and paragraphs 29-31).
Regarding Claim 11, Chen teaches wherein the second dielectric liner (310) extends along and physically contacts the first side of the substrate (fig. 3).
Regarding Claim 12, Chen teaches wherein the second dielectric liner (310) further extends along and physically contacts a sidewall of the substrate (fig. 3).
Regarding Claim 13, Chen teaches wherein the etching at least the portion of the first dielectric liner comprises forming an air gap (310) interposed between the through-via and the second side of the substrate (fig. 3).
Regarding Claim 14, Chen teaches wherein the substrate comprises a semiconductor substrate (110), a second dielectric layer (160) disposed over the semiconductor substrate, and a third dielectric layer (120) disposed over the second dielectric layer (paragraphs 15 and 18-20).
Regarding Claim 15, Chen teaches wherein the forming the opening in the substrate comprises forming level sidewalls in the semiconductor substrate, the second dielectric layer, and the third dielectric layer (fig. 1 and paragraph 22).

Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method in claim 1, particularly in combination with the steps of removing at least a portion of the first dielectric liner, the removing the first dielectric liner forming an air gap  interposed between the conductive feature and the first dielectric layer; and forming a second dielectric liner over the conductive feature and into the air gap.  Claim 16 is allowed with the similar reason for allowance of claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829